For the 3 Months Ended For the Year Ended For the Year Ended For the Year Ended For the Year Ended For the Year Ended January 31, 2013 October 31, 2012 October 31, 2011 October 31, 2010 October 31, 2009 October 31, 2008 Earnings: Net increase (decrease) in net assetsresulting from operations $ $ ) $ Income tax expense (benefit), includingexcise tax ) Total earnings before taxes $ $ ) $ Fixed Charges: Interest and other borrowing costs (1) $ Total fixed charges $ Earnings available to cover fixed charges $ $ ) $ Ratio of earnings to fixed charges x -5.43x x x x x (1) includes interest, credit facility fees and amortized capitalized expenses related to indebtedness
